oO re YA DO fF WY LY

mM BPO BD DP KH DO KR RO RD Ree
oOo aT Dn NM FSF WY YD KF OD OBO fF AD HA fF WH LY KS CSC

Case 3:20-cr-05065-RBL Document 3 Filed 02/05/20 Page 1of1

 

 

 

 

 

 

 

_____ FILED ENTERED
LODGED RECEIVED
FEB 05 2020
AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
UNITED STATES OF AMERICA, n€ R2 0 * 5 0 6 >) REL
Planes ORDER ISSUING BENCH WARRANT
Vv.
COVA CAMPBELL, a/k/a Cova Hunter
Defendant.
An Indictment having been returned against the above-named defendant, now
therefore
IT IS ORDERED that a Bench Warrant shall be issued and conditions of release shall
be fixed at time of initial appearance in this case.

DATED this 5th day of February, 2020.

Loder

UNITED STATES MAGISTRATE JUDGE

SECRET: YES x NO

ORDER ISSUING BENCH WARRANT - 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101
(206) 353-7970
